Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 08/26/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action. Claims 18-20 are non-elected claims.

Election/Restrictions
2.	Applicant’s election without traverse of Species I: claims 1-17 in the reply filed on 08/26/2022 is acknowledged. Note: In Remarks, on page 10, there’s a typographic error which includes claim 19 in species I.

Response to Arguments
3.	On pages 10-12 in Remarks, applicant argues for the claim limitations “unwrapping the phase values to generate unwrapped phase values; generating frequency offset estimates based on the unwrapped phase values; generating an average frequency offset estimate based on the frequency offset estimates; wrapping the average frequency offset estimate to generate a residual frequency offset estimate”.
In response to applicant’s argument that there is no teaching or suggestion without a specific reasoning, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

3.1.	On page 11, applicant states that Gudovskiy does not teach “unwrapping the phase values to generate unwrapped phase values”. 
Initially, it’s important to note that claim does not specifically define what are involved or required in unwrapping. See MPEP 2111. In fact, Gudovskiy teaches extracting phase from signals (1206 in fig. 12) and unwrapping the extracted phase (1208 in fig. 12). Thus, the teaching of Gudovskiy renders the addressing claim limitation obvious.
Alternatively, Bridgelall also teaches unwrapping phases (fig. 9-10). The applicant’s argument is not persuasive since the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

3.2.	On page 11, applicant argues that Gudovskiy does not teach “generating frequency offset estimates based on the unwrapped phase values”.
	Again, claim does not specifically define what are involved or required in generating frequency offset estimates.  Indeed, Gudoskiy teaches that unwrapped phase are used to estimate phase value (1108-1110 in fig. 11 and 1208-1210 in fig. 12). See par. 0081 which explains that at operation 1208, the estimator unwraps this phase error to track the accumulated phase offset in order to be aware of a residual phase offset. Hence, Gudoskiy teaches or suggests frequency offset estimates from unwrapped phase values. Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the teaching of Gudoskiy in view of combined prior art. See MPEP 2143, KSR Exemplary Rationale G.
	Alternatively, Li teaches frequency offset estimation to obtain the combined frequency offset (fig. 304).

    PNG
    media_image1.png
    567
    502
    media_image1.png
    Greyscale

3.3.	On pages 11-12, applicant explains that Yi does not teach or suggest “generating an average frequency offset estimate based on the frequency offset estimates”.
	Averaging is a simple arithmetic and claim does not specifically define what are involved in averaging in order to generate an average value. Recall that Gudoskiy’s teaching has given the frequency offset estimates. What’s more, Gudoskiy describes performing LMS or adaptive filer to estimate an average of the instantaneous phases (par. 0080 and fig. 11). In pertinent arts, averaging is conventionally performed by a filter or a weighted average. Since Gudoskiy already explains a user of filter to get an average value, Li is provided to show the evidence for using a weighted average. In particular, Li teaches weighted average for frequency offset estimation (fig. 3-4). Therefore, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combined prior art. See MPEP 2143, KSR Exemplary Rationale F.

3.4.	Lastly, applicant argues for “wrapping the average frequency offset estimate to generate a residual frequency offset estimate” on page 12.
	Firstly, Gudoskiy explains phases wrapped with – pi and + pi (par. 0080-0081), and Bridgelall teaches wrapping phases (fig. 8-11).
	Secondly, Yi teaches obtaining weighted average frequency offset estimation (fig. 3-4) and Gudovskiy explains that the phase ultimately gets wrapped to obtain residual phase offset (par. 0081).
	Given the teachings mentioned above, one of ordinary skill in the art would have expected the combined prior art to perform equally well to obtain “wrapping the average frequency offset estimate to generate a residual frequency offset estimate” because some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.

	For the above reasons, claim rejections are sustained and the claim limitations argued does not hold a weight individually or as a whole.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

6.	Claims 1, 3, 6-8, 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berliner et al. Pub. No.: US 2004/0203470 A1 in view of Gudovskiy et al. Pub. No.: US 2015/0280841 A1, Yi Pub. No.: US 2012/0288040 A1 and Bridgelall et al. Pub. No.: US 2005/0190098 A1.

Claim 1
Berliner discloses a method for communicating between a first radio frequency communications device (transceiver 10A in fig. 1-2) including a first local oscillator (L.O. 24A in fig. 2) and a second radio frequency communications device (transceiver 10B in fig. 1-2) including a second local oscillator (L.O. 24B in fig. 2), the method comprising: 
generating phase values based on samples of a received signal (56 in fig. 6), each of the phase values indicating an instantaneous phase of the received signal (56 & 58 in fig. 6 repeated in step 59 of fig. 6).
Although Berliner does not disclose: “unwrapping the phase values to generate unwrapped phase values; generating frequency offset estimates based on the unwrapped phase values; generating an average frequency offset estimate based on the frequency offset estimates; wrapping the average frequency offset estimate to generate a residual frequency offset estimate; and adjusting the first local oscillator based on the residual frequency offset, thereby reducing a frequency offset between the first local oscillator and the second local oscillator”, the claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “an instantaneous phase of the received signal; and unwrapping the phase values to generate unwrapped phase values” are considered obvious by the rationales found in Gudovskiy. In particular, Gudovskiy teaches an instantaneous phase of the received signal (1008 in fig. 10 and 1206 in fig. 12); and unwrapping the phase values to generate unwrapped phase values (1208 in fig. 12).
Secondly, to consider the obviousness of the claim limitation “generating frequency offset estimates based on the unwrapped phase values”, it’s to note that claim does not specifically define what are involvement of the unwrapped phase value to estimate frequency offset. In particular, Gudovskiy teaches estimating frequency error, as to frequency offset, based on phase values or phase difference (1008-1012 in fig. 10). In addition, Gudovskiy teaches extracting phase from the signal and unwrapping to estimate phase value (1208-1210 in fig. 12). Accordingly, one of ordinary skill in the art would have expected the teaching of Gudovskiy mentioned above to estimate frequency error or frequency offset from phase difference or phase from unwrapping.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner by providing frequency and phase offset compensation as taught in Gudovskiy. Such a modification would have provided frequency and phase offset compensation to extract instantaneous phase offset so that the frequency and phase offset errors could be continuously estimated and compensated as suggested in par. 0017-0018 of Gudovskiy.
	Thirdly, to address the obviousness of the claim limitation “generating an average frequency offset estimate based on the frequency offset estimates”, recall that Gudovskiy describes estimating mean frequency error, i.e., frequency offset (1014 in fig. 10). Since claim does not specifically define what are required to be an average, mean frequency offset in fig. 10 of Gudovskiy would have rendered the addressing claim limitations obvious. However, to advance the prosecution, further evidence for calculating an average is provided herein. In particular, Yi teaches weighted average for frequency offset estimation (fig. 3-4 and par. 0038).
	Fourthly, to consider the obvious of the claim limitation “adjusting the first local oscillator based on the residual frequency offset, thereby reducing a frequency offset between the first local oscillator and the second local oscillator”, recall that Berliner depicts location oscillators at transmitter and at receiver in fig. 2, and Gudovskiy explains frequency and offset phase compensation (508 in fig. 5 and par. 0056). In particular, Yi adjusting VCO, i.e., voltage controlled oscillator, to control parameters for frequency offset (VCO in fig. 3-4 and par. 0041-0048).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy by providing automatic frequency control as taught in Yi. Such a modification would have included frequency offset compensation algorithm to implement automatic frequency control so that the frequency offset control would be accurate, efficient and stable as suggested in par. 0003 of Yi.
	Lastly, to address the obviousness of the claim limitation “wrapping the average frequency offset estimate to generate a residual frequency offset estimate”, recall that Yi explains weight average frequency offset in fig. 3-4, Gudovskiy explains unwrapping phase error (1208 in fig. 12) and the phase ultimately gets wrapped to obtain residual phase offset (par. 0081). So, one of ordinary skill in the art would have expected the weighted average frequency offset of Yi to be wrapped as explain in Gudovskiy. In fact, wrapping is to limit the phase measurement between zero and 2 pi. This kind of wrapping could be seen in Bridgelall. In particular, Bridgelall teaches obtaining wrapped phase (fig. 8-11). Accordingly, one of ordinary skill in the art would have expected the claim limitation “wrapping the average frequency offset estimate to generate a residual frequency offset estimate” to perform equally well with Berliner, in view of Gudovskiy, Yi and Bridgelall since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy and Yi by providing frequency and phase offset compensation as taught in Bridgelall to obtain the claimed invention as specified in the claim. Such a modification would have provided a location system for RFID tags to measure phase so that a distance between two RFID tags could be efficiently and accurately determined as suggested in par. 0005 of Bridgelall.

Claim 3
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, further comprising: 
adjusting a phase correction value based on the residual frequency offset estimate (Berliner, 508 of fig. 5 and par. 0056; par. 0041-0048 of Yi), thereby compensating for a frequency rotation of the phase correction value (fig. 3-4 of Yi; accordingly, the combined prior art would have rendered the claim obvious).


Claim 6
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, wherein the frequency offset estimates are generated based on differences between adjacent unwrapped phase values (Gudovskiy, frequency offset estimator in fig. 4-6, 1008 in fig. 10 determines difference between 2 consecutive samples, i.e., adjacent, for phase difference and fig. 12 unwrap the phase; Yi, as depicted in fig. 2A-C, frequency offset estimation in fig. 3-4 would be adjacent signals; accordingly, the combined prior art meets the claim condition).

Claim 7
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, wherein the frequency offset estimates are generated based on differences between non-adjacent unwrapped phase values (Berliner, measuring phase from transmitted signal and return signal in fig. 6; Yi, the frequency offset could be determined from multipath of pilot symbol in par. 0038; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 8
Berliner discloses a radio frequency communications system (fig. 1-2) comprising: 
a first radio frequency communications device (10A in fig. 1-2) comprising: 
a receiver (T/R switch 22A and 14A in fig. 2) comprising: 
a first local oscillator (L.O. 24A in fig. 2); and
a phase generator (fig. 3-4) configured to generate phase values based on samples of a received signal (56 in fig. 6).
Although Berliner does not disclose: “a phase unwrapping circuit configured to unwrap the phase values to generate unwrapped phase values; a phase-to-frequency offset circuit configured to generate frequency offset estimates based on the unwrapped phase values; an averaging circuit configured to generate an average frequency offset estimate based on the frequency offset estimates; and a phase wrapping circuit configured to wrap the average frequency offset estimate to generate a residual frequency offset estimate”, the claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitation “a phase unwrapping circuit configured to unwrap the phase values to generate unwrapped phase values” is considered obvious by the rationales found in Gudovskiy. In particular, Gudovskiy teaches unwrapping the phase values to generate unwrapped phase values (1208 in fig. 12).
Secondly, to consider the obviousness of the claim limitations “a phase-to-frequency offset circuit configured to generate frequency offset estimates based on the unwrapped phase values”, it’s to note that claim does not specifically define what are involvement of the unwrapped phase value to estimate frequency offset. In particular, Gudovskiy teaches estimating frequency error, as to frequency offset, based on phase values or phase difference (1008-1012 in fig. 10). In addition, Gudovskiy teaches extracting phase from the signal and unwrapping to estimate phase value (1208-1210 in fig. 12, see the circuits of fig. 9 & 11). Accordingly, one of ordinary skill in the art would have expected the teaching of Gudovskiy mentioned above to estimate frequency error or frequency offset from phase difference or phase from unwrapping.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner by providing frequency and phase offset compensation as taught in Gudovskiy. Such a modification would have provided frequency and phase offset compensation to extract instantaneous phase offset so that the frequency and phase offset errors could be continuously estimated and compensated as suggested in par. 0017-0018 of Gudovskiy.
	Thirdly, to address the obviousness of the claim limitation “an averaging circuit configured to generate an average frequency offset estimate based on the frequency offset estimates”, recall that Gudovskiy describes estimating mean frequency error, i.e., frequency offset (1014 in fig. 10, see circuit in fig. 9 & 11). Since claim does not specifically define what are required to be an average, mean frequency offset in fig. 10 of Gudovskiy would have rendered the addressing claim limitations obvious. However, to advance the prosecution, further evidence for calculating an average is provided herein. In particular, Yi teaches weighted average for frequency offset estimation (fig. 3-4 and par. 0038). Additionally, Yi adjusting VCO, i.e., voltage controlled oscillator, to control parameters for frequency offset (VCO in fig. 3-4 and par. 0041-0048).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy by providing automatic frequency control as taught in Yi. Such a modification would have included frequency offset compensation algorithm to implement automatic frequency control so that the frequency offset control would be accurate, efficient and stable as suggested in par. 0003 of Yi.
Lastly, to address the obviousness of the claim limitation “a phase wrapping circuit configured to wrap the average frequency offset estimate to generate a residual frequency offset estimate”, recall that Yi explains weight average frequency offset in fig. 3-4, Gudovskiy explains unwrapping phase error (1208 in fig. 12) and the phase ultimately gets wrapped to obtain residual phase offset (par. 0081). So, one of ordinary skill in the art would have expected the weighted average frequency offset of Yi to be wrapped as explain in Gudovskiy. In fact, wrapping is to limit the phase measurement between zero and 2 pi. This kind of wrapping could be seen in Bridgelall. In particular, Bridgelall teaches obtaining wrapped phase (fig. 8-11). Accordingly, one of ordinary skill in the art would have expected the claim limitation “wrapping the average frequency offset estimate to generate a residual frequency offset estimate” to perform equally well with Berliner, in view of Gudovskiy, Yi and Bridgelall since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy and Yi by providing frequency and phase offset compensation as taught in Bridgelall to obtain the claimed invention as specified in the claim. Such a modification would have provided a location system for RFID tags to measure phase so that a distance between two RFID tags could be efficiently and accurately determined as suggested in par. 0005 of Bridgelall.

Claim 10, 15 and 16
Claims 10, 15 and 16 are system claims corresponding to method claims 3, 6 and 7. All of the limitations in claims 10, 15 and 16 are found reciting the structures for the same scopes of the respective limitations in claims 3, 6 and 7. Accordingly, claims 10, 15 and 16 are considered obvious by the same rationales applied in the rejection of claims 3, 6 and 7, respectively set forth above. Additionally, the corresponding structures in claims 10, 15 and 16 could be considered obvious by fig. 1-2 of Berliner, fig. 3-4, 6-7, 9, 11, 13, 15, 16 of Gudovskiy.

Claim 12
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the radio frequency communications system, as recited in claim 11, wherein the phase measurement calculator comprises a processor configured to execute instructions to generate the first phase measurement (fig. 6 of Berliner to repeat the measurement steps in 56 & 58; mean value for frequency error in 1014 in fig. 10 of Gudovskiy includes a first phase measurement as well and thus, the combined prior art renders the claim obvious).

Claim 13
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the radio frequency communications system, as recited in claim 8, wherein the first local oscillator comprises:
a fractional-N phase locked loop responsive to a control signal (Berliner, phase-lock look in fig. 3 and par. 0032, Gudovskiy, fig. 5 and fig. 2-4 of Yi; PLL in fig. 6 of Bridgelall); and 
a frequency correction circuit configured to combine the residual frequency offset with a frequency adjustment to generate the control signal (fig. 5, 10 & 12 of Gudovskiy; VCO adjustment signal in fig. 3-4 of Yi; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 17
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the radio frequency communications system, as recited in claim 8, wherein the phase generator comprises a COordinate Rotation DIgital Computer (CORDIC) (CORDIC 1106 in fig. 11 of Gudovskiy; CORDIC in fig. 3-4 of Yi) configured to compute an arctangent of a quadrature component of the received signal divided by an in-phase component of the received signal (see arctan equation in par. 0068 of Brdigelall; for these reason, the combined prior art would have rendered the claim obvious).

7.	Claims 2, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berliner in view of Gudovskiy, Yi, Bridgelall and Banerjea Pub. No.: US 2004/0120412 A1.


Claim 2
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, further comprising: 
generating the samples of the received signal using the first local oscillator and based on a continuous wave signal/symbol received by the first radio frequency communications device (Berliner, fig. 2 & 6, par. 0025-0027; Gudovskiy, 1008 in fig. 10;  Yi, fig. 1 and par. 0027), the continuous wave signal/symbol being generated using the second local oscillator and having a frequency of the second local oscillator (Berliner, fig. 2 & 6, par. 0025-0027; fig. 1-4 of Yi).
	Although Berliner, in view of Gudovskiy, Yi, and Bridgelall, does not explicitly mention “a continuous wave tone, and the continuous wave tone”, the claim feature is considered obvious by the following rationales.
	Initially, it’s to note that claim does not specifically define how a continuous wave tone involves or what are required to encode or decode or modulate or demodulate or transmit or receive a continuous wave tone. In particular, Banerjea teaches pilot tone based estimation for estimating carrier frequency offset CFO (par. 0058 and see fig. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy and Yi Bridgelall by providing pilot tone based estimation as taught Banerjea in to obtain the claimed invention as specified in the claim. Such a modification would have provided pilot tone based estimation to detect carrier frequency offset CFO in a wireless communication system so that the substantial reduction in signal-to-noise SNR could be avoided as suggested in par. 0006-0008 of Banerjea.

Claim 5
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the method, as recited in claim 1, wherein adjusting the first local oscillator (fig. 2 of Berliner) comprises combining a residual frequency adjustment based on the residual frequency offset estimate with a frequency adjustment (Gudovskiy, fig. 4-5, 10 & 12) determined by the first radio frequency communications device based on a packet received by the first radio frequency communications device prior to receiving a continuous wave signal/symbol to generate the residual frequency adjustment (Gudovskiy, 0077-0081; fig. 3-4 of Yi for VCO adjustment after weight average from multipath frequency offset estimation).
Although Berliner, in view of Gudovskiy, Yi, and Bridgelall, does not explicitly mention “receiving a continuous wave tone”, the claim feature is considered obvious by the following rationales.
	Initially, it’s to note that claim does not specifically define how a continuous wave tone involves or what are required to encode or decode or modulate or demodulate or transmit or receive a continuous wave tone. In particular, Banerjea teaches pilot tone based estimation for estimating carrier frequency offset CFO (par. 0058 and see fig. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy and Yi Bridgelall by providing pilot tone based estimation as taught Banerjea in to obtain the claimed invention as specified in the claim. Such a modification would have provided pilot tone based estimation to detect carrier frequency offset CFO in a wireless communication system so that the substantial reduction in signal-to-noise SNR could be prevented as suggested in par. 0006-0008 of Banerjea.

Claim 9
	Claim 9 is a system claim corresponding to method claim 2. All of limitations in claim 9 are found reciting the receiver to perform the same scopes of the respective limitations of claim 2. Accordingly, claim 2 is considered obvious by the same rationales applied in the rejection of claim 2 set forth above.

Claim 11
Berliner, in view of Gudovskiy, Yi, and Bridgelall, discloses the radio frequency communications system, as recited in claim 10, further comprising: 
a phase measurement calculator (fig. 2 of Berliner; fig. 3-4, 6-7, 9, 11, 13, 15, 16 of Gudovskiy) configured to generate a first phase measurement (Gudovskiy, fig. 4-5, 10 & 12) using samples of a first continuous wave signal/symbol received by the first radio frequency communications device and the phase correction value (Gudovskiy, 0077-0081; fig. 3-4 of Yi for VCO adjustment after weight average from multipath frequency offset estimation).
Although Berliner, in view of Gudovskiy, Yi, and Bridgelall, does not explicitly mention “a first continuous wave tone”, the claim feature is considered obvious by the following rationales.
	Initially, claim does not specifically define how a continuous wave tone involves or what are required to encode or decode or modulate or demodulate or transmit or receive a continuous wave tone. In particular, Banerjea teaches pilot tone based estimation for estimating carrier frequency offset CFO (par. 0058 and see fig. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify distance measurement in a low or zero intermediate frequency of Berliner in view of Gudovskiy and Yi Bridgelall by providing pilot tone based estimation as taught Banerjea in to obtain the claimed invention as specified in the claim. Such a modification would have provided pilot tone based estimation to detect carrier frequency offset CFO in a wireless communication system so that the substantial reduction in signal-to-noise SNR could be prevented as suggested in par. 0006-0008 of Banerjea.

Allowable Subject Matter
8.	Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Taylor, Jr. et al. Pub. No.: US 2015/0346332 A1, “Unwrapping And Prediction of Distance And Velocity Measurements Using Carrier Signals” (see fig. 2, 4, 6 & 9-10).
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643